Case 20-10343-LSS    Doc 2413-3   Filed 03/19/21   Page 1 of 3




                    ALIXPARTNERS, LLP


                         Exhibit B

             Certification of David MacGreevey
                  Case 20-10343-LSS            Doc 2413-3          Filed 03/19/21        Page 2 of 3




                           IN THE UNITED STATES BANKRUPTCY COURT
                                FOR THE DISTRICT OF DELAWARE


    In re:                                                       Chapter 11

    BOY SCOUTS OF AMERICA AND                                    Case No. 20-10343 (LSS)
    DELAWARE BSA, LLC,1
                                                                 (Jointly Administered)
                                Debtors.



                              CERTIFICATION OF DAVID MACGREEVEY


             I, David MacGreevey, declare under the penalty of perjury as follows:

             1.     I am a Managing Director at AlixPartners, LLP (“AlixPartners”), financial advisor to

the Official Committee of Unsecured Creditors (the “Committee”) of Boy Scouts of America and

Delaware BSA, LLC and its affiliates (the “Debtors”) in the above-captioned Chapter 11 Cases.

             2.     I have reviewed the Eleventh Monthly Application of AlixPartners, LLP, Financial

Advisor to the Official Committee of Unsecured Creditors for Allowance of Compensation for

Services Rendered and for Reimbursement of Expenses for the Period January 1, 2021 through

January 31, 2021 (the “Eleventh Monthly Application”).

             3.     I have reviewed Rule 2016-2 of the Local Bankruptcy Rules for the District of

Delaware (“Local Rule”) and submit that the Eleventh Monthly Application substantially complies

with such Local Rule.

             4.     To the best of my knowledge, information and belief formed after reasonable inquiry,

the Eleventh Monthly Application complies with the United States Trustee Guidelines for Reviewing


1
  The Debtors in these chapter 11 cases, together with the last four digits of each Debtor’s federal tax identification
number, are as follows: Boy Scouts of America (6300) and Delaware BSA, LLC (4311). The Debtors’ mailing
address is 1325 West Walnut Hill Lane, Irving, Texas 75038.

                                                                 -1-
             Case 20-10343-LSS           Doc 2413-3    Filed 03/19/21    Page 3 of 3




Applications for Compensation and Reimbursement of Expenses Filed Under 11 U.S.C. § 330,

adopted September 17, 2013 (the “UST Guidelines”).

       5.      The fees and out-of-pocket expenses are billed in accordance with the billing

practices described below, and except as otherwise indicated therein fall within the UST Guidelines.

Except to the extent prohibited by the UST Guidelines, the fees and out-of-pocket expenses sought

herein have been billed in accordance with practices customarily employed by AlixPartners and

accepted by the AlixPartners’ clients.

       6.      With respect to expenses and reimbursable services incurred for which

reimbursement is sought, AlixPartners:

                  1. Does not make a profit;

                  2. Does not include in the amount for which reimbursement is sought the
                     amortization of the cost of any investment, equipment or capital outlay; and

                  3. Seeks reimbursement of services purchased from or contracted for with a third-
                     party vendor only in the amount billed to AlixPartners by and paid or to be paid
                     by the Applicant to the vendor.


       I certify, under penalty of perjury, that the foregoing statements made by me are true to the

best of my knowledge, information and belief.

Dated: March 16, 2021


                                             /s/ David MacGreevey
                                             By: David MacGreevey
                                                  Managing Director




                                                      -2-
